          Case 1:20-cv-01173-PB Document 6 Filed 12/28/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                                    )
AMY ST. PIERRE,                                     )
                                                    )
                             Plaintiff,             )
                                                    )
                      v.                            )       Civil Action No. 20-CV-1173-PB
                                                    )
STEPHEN J. GRIFFIN,                                 )
                                                    )       HEARING REQUESTED
                             Defendant.             )
                                                    )

                           DEFENDANT’S MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. 12(b)(6), defendant Stephen J. Griffin, by his counsel Pollack

Solomon Duffy LLP, respectfully moves this court to dismiss the Complaint in its entirety.

Defendant Stephen J. Griffin submits the enclosed Memorandum of Law and a Declaration of

Phillip Rakhunov, dated December 28, 2020, in support of this motion.

Dated: December 28, 2020                            Respectfully submitted,

                                                    STEPHEN J. GRIFFIN

                                            By:     /s/ Phillip Rakhunov
                                                    Phillip Rakhunov (#17153)
                                                    POLLACK SOLOMON DUFFY LLP
                                                    101 Huntington Ave., Ste 530
                                                    Boston, MA 02199
                                                    prakhunov@psdfirm.com
          Case 1:20-cv-01173-PB Document 6 Filed 12/28/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned certifies that plaintiff Amy St. Pierre is being served with a copy of this
Motion by via Electronic Filing as an authorized pro se user (see ECF No. 4 & 12/24/2020 Order)
and by email at amy.stpierre25@gmail.com.

                                                            /s/ Phillip Rakhunov




                                                2
